NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


M & A GROUP, LLC                              )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D17-1621
                                              )
HC LAKESHORE, LLC                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed June 6, 2018.

Appeal from the Circuit Court for Highlands
County; Michael E. Raiden, Judge

Samuel M. Sheldon of The Behar Law Firm,
P.A., Aventura, for Appellant

Kristie Hatcher-Bolin of GrayRobinson,
P.A., Lakeland, and Thomas J. Wohl of
Swaine & Harris P.A., Sebring, for Appellee


PER CURIAM.


             Affirmed.



BLACK and ATKINSON, JJ., and CASE, JAMES, ASSOCIATE JUDGE, Concur.